Citation Nr: 0530270	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  96-36 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than August 22, 1991 
for the award of death pension benefits.


ATTORNEY FOR THE BOARD

J. Barone, Counsel





INTRODUCTION

The veteran had active service from June 1951 to November 
1953.  He died in May 1991.  The appellant is the veteran's 
surviving spouse.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a December 1993 decision of the Department of 
Veterans Affairs Regional Office (RO) in Atlanta, Georgia, 
which awarded death pension benefits and established the 
effective date as November 1, 1993.

In August 1999, the Board determined that an informal claim 
had been received in December 1991, and that such claim had 
not been adjudicated.  The Board remanded the case and 
ordered that the RO adjudicate the pending December 1991 
claim.

In a May 2005 supplemental statement of the case, the RO 
determined that an effective date of August 22, 1991 was 
appropriate.  The case was returned to the Board for further 
appellate consideration in September 2005.


FINDING OF FACT

The appellant's claim for death pension was received by the 
RO on August 22, 1991; there are no communications prior to 
this time which may be considered a formal or informal claim.






CONCLUSION OF LAW

The requirements for an effective date earlier than August 
22, 1991 for an award of death pension have not been met.  38 
U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.157, 
3.400(c)(3)(ii) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law. To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

In December 1993 the RO awarded death pension and determined 
that November 1, 1993 as the effective date for the benefit.  
A timely notice of disagreement (NOD) to the effective date 
was received, and this appeal ensued.

Initially, the Board notes that Huston v. Principi, 17 
Vet.App. 195 (2003) was issued on July 11, 2003.  In that 
decision, the Court of Appeals for Veterans Claims (Court) 
found that VA failed to meet the requirements of 38 U.S.C.A. 
§ 5103(a) in neglecting to provide the veteran with specific 
notice that met the standard established by section 5103(a) 
and 38 C.F.R. § 3.159(b) as to his direct-appeal earlier 
effective date (EED) claim.  In Huston, as in the case 
present, the issue of an EED was raised in the NOD.

Subsequent to the Court decision in this case, VA General 
Counsel (GC) issued a precedential opinion, VAOPGCPREC 8- 
2003.  In that opinion, it was determined:

Because section 5103(a) notice is 
required only upon receipt of a complete 
or substantially complete application, 
and, as in the situations described 
above, a new issue raised in an NOD is 
not generally considered an application 
for benefits, section 5103(a) notice is 
not required upon receipt of an NOD 
raising a new issue.

In the body of that opinion, GC presented, as an example, a 
fact pattern essentially the same as is now presently before 
the Board; that is, when an effective date issue is raised in 
a NOD.  GC held that the notice requirements of 38 U.S.C.A. § 
5103(a) did not apply.

The Board is bound by applicable statutes, regulations of the 
Department of Veterans Affairs, and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  38 
C.F.R. § 19.5 (2004).  Therefore, because of this recent GC 
opinion, the holding in Huston is not applicable in this 
case.

Factual Background

The veteran died in May 1991, and the appellant's application 
for burial benefits was received during that month.  An 
application for death benefits was received in August 1991.

In September 1991 the RO notified the appellant that her 
claim for death benefits was denied because her income 
exceeded the limit established by law.  

The appellant submitted VA Forms 21-0519-1, Improved Pension 
Eligibility Verification Report, in October 1991, December 
1991, September 1993, and November 1993.  Death Pension was 
awarded in December 1993, with an effective date of November 
1, 1993.

In her June 1994 notice of disagreement, the appellant 
disputed the effective date of the award.  She stated that 
she received a letter from VA instructing her to visit the RO 
and apply for benefits.  She noted that she visited the VA 
office on about June 6, 1991 and talked with a man named Mr. 
Patterson.  She indicated that Mr. Patterson told her that 
she did not qualify for benefits and refused to allow her to 
complete an application.  She stated that after she received 
another letter from VA, she visited the RO in August 1991 and 
completed an application for benefits.

In August 1999, the Board determined that an unadjudicated 
informal claim was received in December 1991, in the form of 
a pension eligibility verification report.  The case was 
remanded to the RO for adjudication of that claim.  

An August 2004 report of contact indicates that a supervisor 
in the RO public contact team, who had been an employee at 
the RO for more than 30 years, had stated that a Mr. 
Patterson worked in the building in 1991.  She indicated that 
he was an employee of the Georgia State Department of 
Veterans Services and not an employee of the Atlanta RO.  

In May 2005, the RO determined that an effective date of 
August 22, 1991 was appropriate.  A supplemental statement of 
the case explained that Mr. Patterson was employed by a state 
agency and not VA, and that decisions made by its employees 
were not binding on VA.

Analysis

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim ... 
of ... pension ... shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, states that the effective date 
will be "the first day of the month in which the veteran's 
death occurred if the claim is received within 45 days after 
the date of death; otherwise, the date of receipt of claim."  
38 C.F.R. § 3.400(c)(3)(ii) (2004).

The provisions of 5110 (West 1991) refer to the date an 
"application" is received.   "'Application' is not defined 
in the statute.  However, in regulations, 'claim' and 
'application' are considered equivalent and are defined 
broadly to include 'a formal or informal communication in 
writing requesting a determination or entitlement, or 
evidencing a belief in entitlement, to a benefit.'"  
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 
C.F.R. § 3.1(p) (1991)).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155.

The United States Court of Appeals for the Federal Circuit 
has emphasized VA has a duty to fully and sympathetically 
develop a claimant's claim to its optimum. Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations,"  and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 
2001).

In this case, there is no dispute that the appellant 
submitted an application for death benefits in August 1991.  
The RO has assigned the effective date of the award of death 
pension effective to this filing.  The appellant argues for 
an earlier effective date of award based on the premise that, 
although she was eligible for death pension benefits in May 
1991, she had been prevented from filing an application by an 
individual at the RO.  However, upon investigation, the RO 
determined that the individual identified by the appellant 
was an employee of a state veterans services organization and 
not of VA.  The Board has carefully reviewed the documents of 
record prior to the August 22, 1991 date of award and finds, 
as a matter of law, that the appellant had not filed an 
earlier claim for death pension benefits.

The evidence of record prior to August 22, 1991, consists 
solely of a VA Form 21-530 (Application for Burial Benefits) 
filed in May 1991.  This application and all associated 
documents submitted did not reflect an intent by the claimant 
to file a claim for death pension benefits nor, even after a 
sympathetic reading of the materials, give rise to any 
suggestion that she was entitled to such benefits.  The 
application for death benefits did not, in and of itself, 
serve as an application for death pension benefits.  See 
generally 38 U.S.C.A. § 5101(b)(1) (West 2002)(an application 
for dependency and indemnity compensation shall also be 
construed as an application for death pension benefits).  The 
appellant alleges being prevented from filing an application 
by a service representative who was employed by the State of 
Georgia.  The Board finds no statutory, regulatory or case 
law exception to section 5110(a) wherein mistaken advice by a 
non-VA service representative could override the requirement 
of a written application for benefits.  Accordingly, the 
Board finds that there is no document prior to August 22, 
1991, which can reasonably be construed as constituting 
either a formal or informal claim for death pension benefits.





ORDER

Entitlement to an effective date earlier than August 22, 1991 
for the grant of death pension is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


